Citation Nr: 1728053	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  05-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Jill Mitchell-Thein, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in November 2007, May 2008, December 2010, August 2012, and February 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The Veteran was provided with a hearing before a Veterans Law Judge (VLJ) in April 2008.  A transcript of the hearing is of record.  The VLJ who conducted that hearing is no longer employed by the Board, and accordingly the Veteran was entitled to a new hearing by the VLJ deciding his claim.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer employed by the Board, and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that:  there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, that an incident or event occurred during active duty service, that the Veteran's symptoms may be associated with his service, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran claims that he was exposed to Agent Orange while on active duty.  Specifically, he claims that in the course of his transfer from the U.S.S. Picking (Picking) to the U.S.S. Long Beach (Long Beach) in 1969, he was flown from San Francisco, California to a location near Da Neng, Vietnam to await transport to his new ship.  The Veteran testified at his April 2008 Board hearing that he spent one to two weeks with what he believed to be an Army unit and stayed in a barn, because there was not enough room for him in the barracks.  He testified that the barn contained numerous striped barrels that he came to believe contained herbicide agents.  He claimed that after the Long Beach was located, he was flown aboard it on a mail carrying helicopter.  The Veteran's service personnel records show that he was transferred from the Picking on October 31, 1969, but did not report to the Long Beach until November 25, 1969.  The Dictionary of American Naval Fighting Ships (DANFS) states that the Picking was decommissioned September 6, 1969 at Long Beach, California, and the Long Beach's deck logs for November 24, 1969 show that it was stationed in the Tonkin Gulf, offshore of Vietnam.  The Veteran's service personnel records show that he took leave from November 1, 1969 to November 14, 1969, but do not otherwise indicate his whereabouts between departing the Picking and reporting to the Long Beach.  VA made serval attempts to obtain any records showing the Veteran's location during the roughly two week period between the end of his leave and when he reported to the Long Beach; however, no records accounting for his travel from California to the ship, stationed off the coast of Vietnam, could be located.

Based upon the available records and the Veteran's lay testimony, the Board finds that the evidence is consistent with a finding that he set foot within the land borders of Vietnam during active duty service, and he is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

Chloracne or other acneform diseases consistent with chloracne are presumed to be service connected if the Veteran was exposed to a herbicide agent during active duty service and the condition became manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Veteran testified at his April 2008 hearing that he developed a skin condition approximately four months after he reported for duty on the Long Beach.  The Veteran's service treatment records show that his skin was normal upon discharge, and the Veteran indicated at his April 2008 hearing that he did not seek treatment for his skin disorder during active duty service.  However, an October 1992 private treatment record notes that the Veteran had acne for many years and the he tried different medications with no relief.  November 2000 and May 2001 private treatment records referred to his skin disorder as "acne rosacea," and in a September 2003 VA Agent Orange Registry examination the examiner diagnosed the Veteran with "mild acne vulgaris of the face" and "seborrheic dermatitis of the scalp."  The record also indicates that the Veteran had lipomas removed in 1997 and 2000.  It does not appear from the medical evidence of record that an opinion regarding the nature and etiology of the Veteran's skin conditions has been rendered.

Therefore, it is necessary to determine if any of the Veteran's diagnosed skin conditions are related to his active duty military service, including as a result of exposure to herbicide agents.  Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service VA treatment records from August 2015 to present.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.

The examiner is requested to address the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed skin disorder is etiologically related to the Veteran's active duty service, to include his active duty service exposure to an herbicide agent?

The examiner should accept the Veteran's in-service exposure to an herbicide agent as an established fact.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the action detailed above, readjudicate the claim on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the complete benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


